Affirm and Opinion Filed April 20, 2021




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00698-CV

  BEAMERS PRIVATE CLUB D/B/A PRIVAE LOUNGE; BAVARIAN
               MANAGEMENT, LLC, Appellants
                            V.
    STACEY M. JACKSON, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF JERRY BROWN, JR., Appellee

                   On Appeal from the 191st Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-13-13245

                           MEMORANDUM OPINION
                 Before Justices Osborne,1 Pedersen, III, and Goldstein2
                            Opinion by Justice Pedersen, III
        A jury found appellants Beamers Private Club d/b/a Privae Lounge and

Bavarian Management, LLC liable to appellee Stacy Jackson under the Texas Dram

Shop Act for the one-car accident in which Jackson’s son, Jerry Brown, Jr., was

killed. The jury apportioned responsibility for the accident equally between


    1
      The Honorable David L. Bridges participated in the submission of this case; however, he did not
participate in the issuance of this memorandum opinion due to his death on July 25, 2020. The Honorable
Leslie Osborne has substituted for Justice Bridges in this cause. Justice Osborne has reviewed the briefs
and the record before the Court.
    2
      The Honorable Bonnie Goldstein succeeded the Honorable David Evans, a member of the original
panel. Justice Goldstein has reviewed the briefs and the record before the Court.
appellants and the driver of the car, Joshua Brent. The trial court entered judgment

against appellants for $12 million in actual damages, pre-judgment and post-

judgment interest, and court costs and entered judgment against Brent for the same

amount. In six issues, appellants challenge the sufficiency of the evidence supporting

the verdict against them on dram shop liability, the denial of their motion to strike

expert Mark Willingham, the submission of a question permitting damages to be

awarded to Brown’s estate, the sufficiency of the evidence supporting the award of

damages to the estate, and the award of certain pre-judgment interest. We affirm the

trial court’s judgment.

                                        BACKGROUND

       The facts relevant to this appeal took place during the evening of December 7

and the early morning of December 8 in 2012. Joshua Brent went to dinner with a

group of teammates at Eddie V’s restaurant; Brent arrived at the restaurant at

approximately 9:30 p.m. and left at approximately 11:30 p.m.3 He then returned to

the apartment that he shared with his closest friend, Jerry Brown, Jr. The men had

played football together in college; in 2012, Brent played for the Dallas Cowboys,

and Brown was a member of the Cowboys’ practice team. Testimony established

that their relationship was “like brothers.”




   3
      The record establishes that Brent drank the equivalent of six alcoholic drinks while he was at the
restaurant.


                                                 –2–
        Brent drove himself and Brown to the Beamers club.4 The men arrived at

12:42 a.m.,5 and they went upstairs to the Privae Lounge, a VIP area of Beamers that

featured bottle service of alcohol. The men were joined by friends and others drawn

to their celebrity status, and both men drank alcohol while at Beamers. They left the

club’s parking lot, with Brent driving, at 2:15 a.m.

        Minutes later, at 2:19 a.m., Brent’s car automatically dialed 911 as it detected

a loss of control. The record establishes that Brent was driving 110 miles per hour

on a highway access road in Irving when he hit a dip in the road, failed to navigate

a curve, and lost control of the car. The car rolled over multiple times and caught

fire. Brent got out of the car and subsequently pulled Brown out. Irving emergency

personnel arrived on the scene. Brown was taken to the hospital, where he died

shortly before 3:00 a.m.

        Brent was interviewed by Irving police officer Kevin Palms. Brent stated that

he had been drinking only champagne and that he had been driving 70 miles per hour

“on the exit ramp,” but the accident was not near any exit ramp. Based upon Palms’s

assessment of Brent’s condition—which included the smell of alcohol on Brent and

in the car; red, glassy, bloodshot eyes; and his confusion about where he had been

driving—Officer Travis Huckaby gave Brent roadside intoxication tests. Brent failed


    4
      Brent testified that he did not have anything to drink during the time he was at the apartment waiting
for Brown to get ready to go to the club.
    5
      The club maintained cameras inside and outside the premises; video established relevant times with
precision.
                                                   –3–
all but one. He was arrested and charged, initially with intoxication assault and later

with intoxication manslaughter. Tests were performed on blood drawn from him at

3:27 a.m.; they indicated his blood alcohol content was .189, more than twice the

legal limit.

        Brent was tried and convicted of intoxication manslaughter. He served 180

days in the county jail.

        Jackson filed this lawsuit on behalf of herself and Brown’s estate. She sued

appellants and Brent. In a week-long trial, jurors heard testimony from

approximately a dozen witnesses, including Jackson, the police officers involved in

the accident scene and subsequent investigations, the owner and a number of 2012-

employees of Beamers, expert witnesses, and Brent.6 Evidence admitted at the trial

is discussed in more detail below. The jury found that appellants violated the Dram

Shop Act and that they were forty-eight percent responsible for Brown’s injury.7

Jurors awarded Jackson $15 million in actual damages and Brown’s estate $10

million.8 The judgment assessed appellants’ share of the damages at $12 million.

        This appeal followed.



    6
     Brent did not participate in the lawsuit other than to testify when called by appellee. He has not
appealed the judgment against him.
    7
      The jury also found Brent to be forty-eight percent responsible and Brown to be four percent
responsible.
    8
      Jackson’s award included: $2.5 million for loss of companionship and society she sustained in the
past, $2.5 million for loss of companionship and society in the future, $5 million for mental anguish she
suffered in the past, and $5 million for mental anguish in the future. The estate’s award was $10 million for
Brown’s pain and mental anguish.
                                                    –4–
                                    DRAM SHOP LIABILITY

        In their first and second issues, appellants challenge the trial court’s denial of

their request for an instructed verdict on liability under the Dram Shop Act and the

jury’s finding of negligence pursuant to dram shop liability.

                                         The Dram Shop Act

        Chapter 2 of the Texas Alcoholic Beverage Code is known as the Texas Dram

Shop Act (the “Act”). See TEX. ALCO. BEV. CODE ANN. §§ 2.01–2.03. The Act

modified common law by providing a statutory cause of action against providers9 of

alcohol under specific circumstances:

        Providing, selling, or serving an alcoholic beverage may be made the
        basis of a statutory cause of action under this chapter . . . upon proof
        that:
        (1) at the time the provision occurred it was apparent to the provider
        that the individual being sold, served, or provided with an alcoholic
        beverage was obviously intoxicated to the extent that he presented a
        clear danger to himself and others; and

        (2) the intoxication of the recipient of the alcoholic beverage was a
        proximate cause of the damages suffered.

Id. § 2.02(b). This statute remains the exclusive cause of action for providing an

alcoholic beverage to a person 18 years of age or older. Id. § 2.03(c).




    9
       The Act defines “provider” to mean “a person who sells or serves an alcoholic beverage under
authority of a license or permit issued under the terms of this code or who otherwise sells an alcoholic
beverage to an individual.” Id. § 2.01(1). “‘Provision’ includes, but is not limited to, the sale or service of
an alcoholic beverage.” Id. § 2.01(2).
                                                     –5–
         In this suit, Jackson pleaded that appellants provided alcohol to Brent when it

was apparent to them that he was obviously intoxicated to the extent that he

presented a clear danger to himself and others and that Brent’s intoxication caused

the accident by which Brown was killed. Appellants’ first issue challenges the legal

and factual sufficiency of the trial court’s denial of their motion for an instructed

verdict on this ground.

         In Question No. 1, the trial court’s charge asked jurors whether the negligence

of appellants, if any, proximately caused Brown’s injury. The charge then instructed

jurors that:

         With respect to Beamers, “negligence” means providing an alcoholic
         beverage to a recipient when it is apparent to the provider that the
         recipient is obviously intoxicated to the extent that he presents a clear
         danger to himself and others.

In their second issue, appellants challenge the sufficiency of the evidence supporting

the jury’s affirmative response to this negligence question, which incorporates the

Act’s standard.

         Our analysis of both issues, therefore, requires us to assess the legal and

factual sufficiency of the evidence supporting a finding that appellants violated the

Act.10




    10
        Appellants make several general references to gross negligence in their briefing, but they do not
brief the issue specifically. The jury made no finding on gross negligence, indicating that jurors were not
unanimous in their response to Question No. 1 or Question No. 6, which concerned gross negligence itself.
                                                   –6–
                               Provision of Alcohol at Privae

        All witnesses who addressed the question agreed that Brent was not visibly

intoxicated when he arrived at Privae. Testimony differed, however, as to how much

alcohol was provided to Brent and how much he consumed while at the club.

        Privae server Emerald Khan testified that Brent ordered, and she brought to

his table, three bottles of champagne and—with assistance—approximately twenty

glasses.11 Khan stated that she served Brent one glass of champagne, but she did not

know how many drinks he was served while at Privae. Brent testified that Khan

poured the champagne and left the glasses on the table; he stated he drank two

glasses.

        Server Maria Fembres testified that she brought one bottle of Hennessey, a

cognac, to Brent’s table and poured him one glass of Hennessey and Coke. Brent

testified that he then poured one glass of Hennessey himself. He believes he drank

more than those two glasses, but he did not know how much more. He acknowledged

that at a certain point he just kept the bottle of Hennessy to himself. He did not mean

he drank the whole bottle himself, but it was his bottle to drink.

        Two of Brent’s teammates told the police that they had each ordered a bottle

of vodka while at Beamers. A different pair of teammates reported seeing two bottles

of vodka on Brent’s table. Brent testified he couldn’t remember whether there was


   11
        Witness estimates of the number of people in Brent’s party, which included three tables, ranged
from fifteen to twenty-five persons.
                                                 –7–
vodka at the table or whether he drank any. Fembres testified that she did not see

vodka bottles at Brent’s table and that she did not serve a bottle of vodka to that

table.

         Ultimately, Brent testified that he did not know how much he drank at Privae

because he could not remember specifics from the latter part of his time there. The

club’s video from that morning shows Brent dancing while he held up and shook

two bottles and appeared to be drinking directly from them. Both servers testified

that they did not see this conduct by Brent.

         A neighbor and friend of Brent’s, Aya Matsuda, was called by the defense.

She testified that she arrived at Beamers and joined Brent at approximately 1:00

a.m., and she remained until about 1:45 a.m. She sat next to Brent all of that time

except when she went to the bar to get one drink. She testified that she saw the three

bottles of champagne delivered to the section, but she never saw Brent drink any

champagne. She testified further that she saw no Hennessey—or any other type of

alcohol—brought to the table, and she never saw Brent drink anything while she was

there. She stated that dancing with bottles and drinking out of them was something

Brent would not do.

         Along with these fact witnesses, the record includes testimony from Dr. Sarah

Kerrigan, a forensic toxicologist called by Jackson. Kerrigan testified that Brent’s

.189 blood alcohol level was based on a reliable test. In her opinion, Brent had to

have consumed the equivalent of approximately fourteen standard drinks over the

                                          –8–
course of the night to reach that level. Kerrigan opined that Brent would have

reached his peak blood alcohol level relatively soon after his last drink given that he

had been drinking throughout the evening and morning hours. She conceded that it

is possible for a person to have an elevated alcohol level and to be legally intoxicated

but not to show visible signs of intoxication.

                         Legal Sufficiency of the Evidence

      In their first issue, appellants contend that the trial court should not have

denied their motion for instructed verdict on liability because there was no evidence

that Brent was sold, served, or provided an alcoholic beverage when it was apparent

to appellants that he was obviously intoxicated to the extent that he presented a

danger to himself or others. When reviewing a no-evidence issue, we ask whether

the evidence at trial—crediting favorable evidence if reasonable jurors could, and

disregarding contrary evidence unless reasonable jurors could not—would enable

reasonable and fair-minded people to reach the verdict under review. City of Keller

v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). We consider evidence in the light most

favorable to the verdict, and we indulge every reasonable inference that would

support the verdict. Id. at 822.

      Appellants’ specific argument is that Brent was never visibly or obviously

intoxicated while at Privae, so it could not have been apparent to appellants that he

was. Appellants rely on the fact witnesses—Khan; Fembres; Matsuda; the club’s

doorman, Howard Jason Black; and even Brent himself, observing video from that

                                          –9–
morning—all of whom testified that they saw Brent exhibit no signs of intoxication

while he was at the club. However, the requirement that intoxication be “apparent to

the provider” does not mean that the provider must actually observe such signs of

intoxication; if it did, any provider of alcohol could escape liability by turning a

blind eye to signs of intoxication that would otherwise be plain, manifest, and open

to view. See Perseus, Inc. v. Canody, 995 S.W.2d 202, 206 (Tex. App.—San

Antonio 1999, no pet.). Instead, fact finders can infer what was “apparent” by

weighing evidence, assessing the credibility of witnesses, and drawing reasonable

inferences from the evidence. Id. at 207. In addition, what was “apparent” may be

proved by circumstantial evidence. Id. Fact finders are always free to disregard the

testimony of witnesses if they find it is not credible or is disproven by circumstantial

evidence. See City of Keller, 168 S.W.3d at 827 (in legal sufficiency review we

disregard contrary evidence unless reasonable jurors could not). In the end, the test

for liability under the Act is an objective one. Steak & Ale of Tex., Inc. v. Borneman,

62 S.W.3d 898, 902 (Tex. App.—Fort Worth 2001, no pet.).

      In this case, there was direct evidence that Brent’s intoxication was manifest

and open to view: a video exhibit showed Brent dancing, waving two bottles of

alcohol, and drinking directly from them. The police investigating the scene of the

accident reported visible signs of intoxication mere minutes after Brent left the club.

There was circumstantial evidence as well: his blood alcohol level approximately

one hour later was more than twice the legal limit, and expert witness Kerrigan

                                         –10–
testified his level would have peaked shortly after his final drink. And expert witness

Dr. Mark Willingham opined that appellants allowed Brent “to self-serve himself

without appropriate supervision while he was obviously intoxicated to the extent that

he was a danger to himself and others.”12

          We conclude—viewing the evidence in the light most favorable to the

verdict—that a reasonable fact finder could have concluded that appellants served

alcohol to Brent, or allowed him to serve himself, in violation of the standard

imposed by the Act. Thus, the evidence was legally sufficient to support the trial

court’s denial of appellants’ motion for instructed verdict. We overrule appellants’

first issue.

                              Factual Sufficiency of the Evidence

          In their second issue, appellants contend the jury’s finding that appellants

violated the Act is not supported by factually sufficient evidence.13 In considering a

challenge to the factual sufficiency of the evidence, we review the entire record and

may set aside the verdict only if it is against the great weight and preponderance of

the evidence. Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex.




    12
         Willingham’s opinions are addressed in more detail below.
    13
        We note that in the initial sentence of their discussion, appellants assert that the evidence was
insufficient to show that they were “the sole proximate cause of Brown’s death.” That is not the causation
standard under the Act. Instead, the Act requires Brent’s intoxication to have been the proximate cause of
Brown’s death. See ALCO. § 2.02(b)(2). Other than this misstatement of the causation standard, appellants
do not challenge the trial court’s or the jury’s conclusions—implicit in both the denial of the motion for
instructed verdict and the jury’s verdict—that Brent’s intoxication was a proximate cause of Brown’s death.
                                                  –11–
2003). A finding is against the great weight and preponderance of the evidence if it

is clearly wrong, manifestly unjust, or “shocks the conscience.” Id.

      Appellants rely on the assertions of witnesses who contend they saw no signs

that Brent was intoxicated at Beamers: both servers, the doorman, Brent’s friend

Matsuda, and a number of his teammates who were interviewed in the investigation

following Brown’s death. We consider this evidence in our analysis. We are not

limited, however, to evidence that is contrary to the verdict: we look to the entire

record to determine whether that verdict is clearly wrong or manifestly unjust. See

Jackson, 116 S.W.3d at 761. Our review of that record identifies the following

evidence in addition to that addressed under our legal sufficiency discussion:

    Khan testified that she served Brent one glass of champagne. She spoke to

      him again when he paid for the champagne, and she did not observe any sign

      that he was intoxicated. But she acknowledged that she did not know how

      many drinks he had while he was there or what his condition was when he left

      the club. She also acknowledged that at Brent’s criminal trial she watched

      video from the morning of the accident, and she confirmed that the video

      showed Brent drinking out of a bottle, holding two bottles up while everyone

      was cheering and dancing, and holding the bottles in the air and shaking them.

    Fembres testified that she poured one Hennessey and Coke for Brent and that

      she went back shortly before he left to see if he needed anything else. She did



                                       –12–
   not observe any signs that he was intoxicated at either point in time. She did

   not know whether Brent served drinks for himself.

 Black testified that he interacted with Brent when Brent was leaving. Black

   watched him walk down several flights of stairs without difficulty. The men

   shook hands and spoke “very, very briefly,” and Black watch Brent walk to

   his car. Black testified that he did not observe any signs that Brent was

   intoxicated.

 Matsuda testified that she never saw Brent show signs of intoxication that

   morning, but she also testified that she never saw Brent with a drink the entire

   time she was sitting with him. And she testified further that she had been with

   Brent a number of times when he had become intoxicated, and his demeanor

   did not significantly change.

 The police interviewed six of Brent’s teammates who were at Beamers the

   morning of the accident. Three stated that they were not in Brent’s section and

   they offered no information about what he drank or how he appeared. A fourth

   stated that he did not know what Brent had to drink, but he did not appear

   intoxicated. And the final two stated that (a) they had each ordered a bottle of

   vodka, and (b) Brent did not appear to be intoxicated to them. Two of the six

   reported seeing two bottles of vodka on Brent’s table, but Brent did not

   remember whether he drank any vodka at Beamers.



                                     –13–
    Video taken outside Beamers indicates that Brent was able to drive out of the

      parking lot without incident. But video evidence also showed Brent dancing

      with two bottles held in the air, shaking the bottles, and drinking straight from

      them.

      At the time the servers and doorman gave their initial statements, which

corresponded on the question of visible intoxication with their testimony at trial,

they were employees of the club. And Brent himself testified that his teammates

“had his back” in the aftermath of the accident and Brown’s death. Despite these

witnesses’ statements that they saw no signs that Brent was intoxicated, jurors could

have reasonably concluded that their statements were subject to personal interest and

were not credible. See City of Keller, 168 S.W.3d at 819 (jurors are sole judge of

credibility of witnesses). Jurors could have determined that Brent’s intoxication, as

seen on the club’s video, was apparent to anyone present and watching. See Canody,

995 S.W.2d at 207 (jurors can infer what was “apparent” by weighing evidence,

assessing credibility of witnesses, and drawing reasonable inferences from

evidence). Because this Court is not a fact finder, we may not pass upon the

witnesses’ credibility or simply substitute our judgment for that of the jury. Pool v.

Ford Motor Co., 715 S.W.2d 629, 634 (Tex.1986). When we view all the evidence

in a neutral light, we cannot say that the jury’s finding shocks the conscience.

      We conclude that the jury’s finding that appellants provided alcohol to Brent,

or allowed him to serve himself, when it was apparent that he was obviously

                                        –14–
intoxicated to the extent that he presented a danger to himself and others was not

against the great weight and preponderance of the evidence. The evidence was

factually sufficient to support the jury’s finding that appellants violated the Act. We

overrule appellants’ second issue.

       DENIAL OF APPELLANTS’ MOTION TO STRIKE EXPERT

      In their third issue, appellants challenge the trial court’s denial of their motion

to strike the opinions of Jackson’s expert witness, Dr. Mark Willingham.

Willingham is a retired State Law Enforcement Major from the State of Florida’s

Division of Alcoholic Beverages and Tobacco. His opinions first appeared in the

case in the form of an affidavit, offered in response to appellants’ motion for

summary judgment on dram shop liability. Appellants objected to the affidavit in

their summary judgment reply and moved to strike the eight paragraphs of the

affidavit that summarized his opinions. The trial court denied that motion.

Appellants renewed their objections to Willingham’s qualifications and to the

reliability of his opinions before he testified. The trial court again overruled those

objections.

      Willingham summarized his opinions at the beginning of his testimony:

      When you boil all of my opinions down, and I don’t have a copy of
      them in front me but the bottom line to me is that Beamers did serve
      Mr. Brent alcoholic beverages or by extension allowed him to self-serve
      himself without appropriate supervision while he was obviously
      intoxicated to the extent that he was a danger to himself and others.



                                         –15–
Although Willingham developed other opinions, concerning matters such as

Beamers’ policies related to alcohol service, this summary represents the gist of the

opinions challenged by appellants.14

           The admissibility of expert testimony is governed by rule 702:

           A witness who is qualified as an expert by knowledge, skill, experience,
           training, or education may testify in the form of an opinion or otherwise
           if the expert’s scientific, technical, or other specialized knowledge will
           help the trier of fact to understand the evidence or to determine a fact
           in issue.
TEX. R. EVID. 702. The trial court is the “evidentiary gatekeeper” responsible for

excluding irrelevant and unreliable expert evidence. Exxon Pipeline Co. v. Zwahr,

88 S.W.3d 623, 629 (Tex. 2002). It has broad discretion to determine the

admissibility of evidence, and we will reverse only for an abuse of that discretion.

Id.

           Appellants object first to the reliability of Willingham’s opinions, arguing that

Jackson failed to show how Willingham’s testimony met the requirements for

reliability set forth in E.I. du Pont de Nemours & Co., Inc. v. Robinson, 923 S.W.2d

549 (Tex. 1995). “All expert testimony should be shown to be reliable before it is



      14
       Appellants make the conclusory statement that Willingham “opined about management, supervision,
atmosphere and business of [appellants]. . . . Such opinion was completely inadmissible under TABC 2.02,
2.03 and Steak and Ale, 62 S.W.3d 898” (record reference omitted). Both sides of the litigation offered
extensive evidence concerning Beamers’s policies, training, and business practices. Any complaint
concerning admissibility of this evidence was waived by appellants’ sponsoring of such evidence
themselves and by their failure to offer legal analysis to support their conclusion on appeal. Similarly,
appellants’ single-sentence assertion that Willingham was not qualified to testify concerning causation
because he was not trained in accident reconstruction was neither raised at trial nor briefed adequately in
this Court.
                                                  –16–
admitted.” Gammill v. Jack Williams Chevrolet, Inc., 972 S.W.2d 713, 726 (Tex.

1998). However, Robinson’s analysis—on its face—is limited to scientific expert

evidence and the methodology necessary to establish that scientific evidence is

reliable. 923 S.W.2d at 557 (“[T]he underlying scientific technique or principle must

be reliable. Scientific evidence which is not grounded ‘in the methods and

procedures of science’ is no more than ‘subjective belief or unsupported

speculation.’”) (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590

(1993)).

       Jackson argues that Willingham’s evidence is rooted in his training and

experience, as rule 702 allows, rather than in scientific methodology. Accordingly,

the reliability of his opinions are properly tested under a standard different from

Robinson’s. We agree. Experience alone can provide a sufficient basis for an

expert’s testimony in some cases. Gammill, 972 S.W.2d at 726. But to be certain that

an expert qualified by experience is offering reliable opinions, we ask whether there

is too great an analytical gap between his data and the opinions he proffers. Id. at

727. An analytical gap exists if an expert fails to demonstrate how his observations

support his conclusions. Id. In applying this reliability standard, the trial court does

not decide whether the expert’s conclusions are correct; instead, the trial court

determines whether the analysis used to reach those conclusions is reliable. Id. at

728.



                                         –17–
         As to his “data,” Willingham’s report identifies what he reviewed before trial

to come to his opinions. The list includes Texas alcoholic beverage laws and Texas

Alcoholic Beverage Commission Rules; documents related to the Irving Police

Department’s and the TABC’s investigations; deposition transcripts or affidavits,

including those from witnesses Huckaby, Fembres, Kahn, and Black; documentary

evidence including the 911 transcript, crash photos, and drink receipts; and

information related to appellants’ formation, policies, and training guidelines. When

Willingham testified at trial, he had also observed the trial testimony of Officers

Palms and Huckaby, Kerrigan, Khan, Fembres, Beamers owner Daryush Dario

Ferdows, and Brent. He had also seen the various video exhibits that had been played

for the jury.15

         We see no analytical gap between Willingham’s data and his conclusion that

Brent was obviously intoxicated at Privae. Willingham cited specifics of Brent’s

behavior at the club that he relied upon in reaching that conclusion:

         his holding up the bottles, acting in a manner that is inconsistent with
         who [he] is,[16] his holding the bottle and self-pouring and drinking out
         of the bottle, and as we’ve talked, his rapid consumption of a large



    15
        Appellants complain that Willingham’s original opinions were based only on still pictures extracted
from Beamers video. However, he testified specifically concerning the video exhibits he watched during
trial. We see no indication that his dependence on that evidence was inappropriate or unreliable when he
testified. Moreover, seeing the video did not change Willingham’s opinion that had been based on still
pictures; it merely reinforced that opinion.
    16
       Undisputed testimony from those who know Brent—including both servers, who coincidentally had
spent time with him socially before that morning, and Brent himself—established that he was quiet and
reserved by nature.
                                                  –18–
      amount of alcohol. Those are behaviors that even a poorly trained
      server who was paying attention should have noticed.

Based upon those facts, Willingham testified that Brent’s intoxication was “so

obvious and open that a properly run business and properly trained managed

motivated server should have observed that.” He explained that he was also basing

his conclusion of obvious intoxication on the fact that Brent had a blood alcohol

level of .189 about an hour after leaving, and upon Dr. Kerrigan’s testimony that it

would have required about eight standard drink units while he was in Beamers to

have achieved that BAC level. He stated: “Science informs me, not just the number

of bottles laying around on tables.”

      Willingham acknowledged at trial that his opinion contradicted the testimony

of appellants’ employees and witness statements given by his Cowboy teammates,

but such contradictions go to the weight jurors would give his testimony, not its

admissibility. Willingham was subject to vigorous cross-examination; jurors were

shown the weaknesses that appellants believed existed within his opinions. Jurors

were free to accept or reject his opinions in part or entirely. But when Willingham

testified at trial, the data that he relied upon included the majority of the documents

and testimony that make up our record. We cannot say that his data was unreliable

or that it could not support his conclusion.

      Appellants also contend that Willingham was unqualified to give the opinions

he proffered. They object first that he was not trained as a toxicologist. But


                                        –19–
Willingham was not designated as a toxicologist or offered to give opinions on

toxicology. Instead, Jackson identified Willingham as a testifying expert for trial

         on the following three subjects: (1) the behavior that a reasonable server
         would have observed on the night of the incident given Joshua Brent’s
         level of intoxication, and the amount of alcohol he consumed during his
         short time at Beamers; (2) Beamers policies and procedures, and how
         Beamers’ failure to follow such policies and procedures caused
         Beamers to over-serve Joshua Brent; and (3) causation.

Jackson designated Dr. Kerrigan to give expert opinions on toxicology. And

Willingham relied upon her opinions as data supporting his own conclusions.17

Appellants did not challenge Kerrigan’s opinions or qualifications in the trial court,

and they have not done so here. We reject their challenge to Willingham’s

qualifications in a field on which he was never designated to testify.

         Appellants also argue that Willingham was not qualified to testify at trial

because his “sole relevant experience” was earned in Florida, and Florida law

concerning civil liability for serving alcoholic beverages differs from Texas law.

Willingham’s training and experience are in the field of alcohol regulation. He holds

a bachelor’s degree in criminology, a master’s degree in public and business

administration, and a Ph.D. in business and corporate security, with a focus on

responsible alcohol retailing practices. He worked for 25 years in Florida’s alcohol

regulatory agency where, he testified, he addressed a significant number of issues



    17
        In response to challenges to his lack of training in chemistry or toxicology, Willingham testified
that “the opinions that I've published in this case do not have any findings on toxicology. I referred to Dr.
Kerrigan solely in that regard.”
                                                   –20–
related to the operation of an alcoholic beverage establishment. He attended the FBI

National Academy and earned a fellowship to study liquor-law enforcement and

responsibility in the United Kingdom. He testified that he is active in a number of

national associations dealing with the regulation of alcohol, including the National

Liquor Law Enforcement Association, the National Conference of the Alcoholic

Beverage Administrators, and the National Alcoholic Beverage Control Association.

We conclude that, contrary to appellants’ contentions, Willingham’s experience

ranges well beyond Florida and its laws. Specifically, Willingham’s testimony made

clear that he was familiar with the Texas Act and its standards.

         We conclude that Willingham is trained in his field and that his opinions were

informed by extensive experience in the field of alcohol regulation. The trial court

could have concluded that his opinions would be helpful to jurors as they applied the

Act’s standards to the evidence before them. We discern no abuse of discretion in

the court’s admission of Willingham’s testimony. We overrule appellants’ third

issue.

    SUFFICIENCY OF EVIDENCE SUPPORTING ESTATE DAMAGES

         In their fourth issue, appellants contend that the trial court erred in submitting

a jury question allowing damages to be awarded to Brown’s estate.18 The trial court

must submit questions that are raised by the pleadings and the evidence. TEX. R. CIV.


   18
      Appellants preserved this issue in their Motion for New Trial. See Cecil v. Smith, 804 S.W.2d 509,
510–11 (Tex. 1991) (no-evidence point may be preserved by motion for new trial).
                                                –21–
P. 278. A trial court may refuse to submit a question only if there is no evidence in

the record to warrant its submission. Park N. Serv. Ctr., L.P. v. Applied Circuit Tech.,

Inc., 338 S.W.3d 719, 721 (Tex. App.—Dallas 2011, no pet.); see also Cunningham

v. Haroona, 382 S.W.3d 492, 506 (Tex. App.—Fort Worth 2012, pet. denied) (trial

court is obligated to submit question on controlling issue if evidence supporting

submission amounts to more than scintilla).19

         Question Number 5 in the charge asked: “What sum of money would have

fairly and reasonably compensated Jerry Brown, Jr. for his pain and mental

anguish?” The question included the following definition:

         “Pain and mental anguish” means the conscious physical pain and
         emotional pain, torment, and suffering experienced by Jerry Brown, Jr.
         before his death as a result of the occurrence in question.
Appellants contend that no evidence supported submission of this question, arguing

that the evidence is “undisputed” that Brown was rendered unconscious at the point

of impact, that he never regained consciousness, and that he died at the scene. We

disagree.




    19
        We agree with appellants that this standard parallels the standard for legally insufficient evidence.
However, we do not address appellants’ argument concerning factually insufficient evidence to submit the
question. See Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983) (“The factual insufficiency of the
evidence to support an affirmative answer to an opponent’s issue furnishes no basis for refusal to submit
the issue.” (quoting Clarostat Mfg. Inc. v. Alcor, 544 S.W.2d 788, 791 (Tex. Civ. App.—San Antonio 1976,
writ ref’d n.r.e.)). The trial court may refuse to submit a relevant question only if no evidence supports it.
Id.




                                                   –22–
      Texas law allows compensation for pain that is consciously suffered and

experienced. Ruiz v. Guerra, 293 S.W.3d 706, 722 (Tex. App.—San Antonio 2009,

no pet.). The existence of conscious pain may be established by circumstantial

evidence or inferred or presumed as a consequence of severe injuries. Id. Direct

proof of suffering is not necessary, but damages are not permitted for any period of

time the injured person is unconscious. Casas v. Paradez, 267 S.W.3d 170, 185 (Tex.

App.—San Antonio 2008, pet. denied).

      Officer Palms testified that when he arrived at the scene of the accident he

checked Brown’s pulse and determined “there was barely a pulse there.” He stated

that, based on his experience, he knew that Brown “was already gone for the most

part.” However he testified that Brown was still alive when he was taken to the

hospital. Officer Huckaby confirmed that emergency personnel were performing

CPR on Brown as he was being taken from the scene. And Brown’s autopsy report

states that he did not die until 2:57 a.m. We know, thus, that Brown survived the

accident for a period of time.

      Our inquiry, then, is whether the record contains more than a scintilla of

evidence that Brown was conscious during some portion of that time that he

survived. Palms’s testimony was conflicting concerning Brown’s consciousness: he

agreed at one point that Brown was conscious when he arrived on the scene, but he

later agreed that Brown never “regained” consciousness. However, the police took

statements from witnesses who came upon the accident before police arrived. Two

                                       –23–
of those statements provide evidence that, when viewed in the light most favorable

to the verdict, indicate Brown was conscious and suffering after the accident.

        Pam Johnson told Palms that “she could swear she heard someone moaning

from inside the car.” Appellants contend, and we agree, that moaning—standing

alone—can be insufficient to prove pain and suffering, especially when it is

undisputed that a decedent was unconscious at the time. See Carlisle v. Duncan, 461

S.W.2d 254, 256 (Tex. Civ. App.—Dallas 1970, no writ).

        In this case, however, a second witness, Stacie McWilliams, reported hearing

significantly more than moaning. When McWilliams came upon the accident, she

left her vehicle and approached Brent.20 After he assured her that he was not injured,

she spoke to a woman (presumably Johnson) who reported that she had already

called 911 and that help was on the way. McWilliams reported that Johnson then

returned to her vehicle, but McWilliams remained standing in the roadway, “several

feet back” of the burning car, waiting for emergency personnel. She told police:

        Then I heard a man begin to yell, “Help me!” in a hoarse and gravely
        [sic] voice. My heart started to race and I literally jumped backwards
        as I screamed a question at [Brent]. I screamed at him if there was
        someone in the car and he said “Yes!” Again the man in the car whaled
        [sic], “Help!” At this point I lost my composure and commanded
        [Brent] to pull the man out of the burning car. He responded to my
        command by advising that “He (the occupant) won’t get out!” I yelled
        again for him to pull the occupant out to which he responded again by
        saying "He won’t get out!” At this point I started BEGGING and
        PLEADING with him to PLEASE pull him out! We can’t just stand[]

   20
       The record indicates that McWilliams did not know who Brent was; she referred to him in her
statement as “the man in the black slacks.”
                                              –24–
      here and watch this man die! [Brent] still did not move. I took a few
      steps towards the burning vehicle myself but the heat and flames were
      too much! At this point I was convinced [Brent] was not going to move
      so I turned and I ran back to my vehicle to get my cell phone to call 911
      again and to advise there was an occupant in what we previously
      thought was an empty vehicle.

Jurors reading this statement could reasonably have found that Brown was conscious

and suffering as he cried out for help in the burning car. Johnson believed that she

heard moaning from the car initially; McWilliams remained close to the burning

vehicle and heard Brown “wailing.” These statements are evidence that Brown was

both conscious and suffering after the accident.

      In addition, the record indicates that the actual accident itself was likely the

source of mental anguish in this case. Consciousness of approaching death is a

proper element to be considered in evaluating mental suffering. Ruiz, 293 S.W.3d at

723. And this consciousness may be established by circumstantial evidence. Union

Pac. R. Co. v. Legg, No. 03-07-00512-CV, 2009 WL 2476636, at *3 (Tex. App.—

Austin Aug. 12, 2009, no pet.) (mem. op.). Brent’s vehicle was traveling at more

than 100 miles per hour when he lost control. It rolled over multiple times, came to

rest on the roof of the car, and caught fire. The jury could reasonably have inferred

that Brown experienced this extended and violent accident with anticipation of

horrible injury or death.

      We conclude that appellees presented more than a scintilla of evidence that

Brown suffered conscious pain and mental anguish during and after the accident.


                                        –25–
The trial court did not err in submitting Question Number 5 to the jury. We overrule

appellants’ fourth issue.

         In their fifth issue, appellants contend that the jury’s award of $10 million to

Brown’s estate was against the great weight and preponderance of the evidence. The

standard of review for an excessive damages complaint is factual sufficiency of the

evidence. Pope v. Moore, 711 S.W.2d 622, 624 (Tex. 1986) (per curiam). 21

         Appellants cite authority for the propositions that jurors “cannot simply pick

a number and put it in the blank.” See Gen. Motors Corp. v. Burry, 203 S.W.3d 514,

552 (Tex. App.—Fort Worth 2006, pet. abated) (citing Saenz v. Fid. & Guar. Ins.

Underwriters, 925 S.W.2d 607, 614 (Tex.1996)). And they quote portions of the

supreme court’s discussion in Saenz, which emphasized that a jury’s award for

mental anguish damages must be fair and reasonable. See 975 S.W.2d at 614.

However, appellants offer no reasoned analysis of why the jury’s award in this case

is not fair and reasonable. Instead, they merely reiterate their position that Jackson

did not meet her burden to produce any evidence suggesting that Brown was

conscious after the accident. The only inference we can draw from this position is

that appellants contend there should have been no monetary award for pain and

mental anguish.




    21
        We understand this issue to challenge only the amount of the damages award. Appellants argue
consistently throughout these two issues that there was no evidence of conscious pain and suffering. They
present no factual-sufficiency argument concerning the existence of conscious pain and suffering.
                                                 –26–
      We have concluded, however, that the trial court properly submitted this

question to the jury because the record contains more than a scintilla of evidence

supporting the fact that Brown suffered conscious pain and mental anguish.

Accordingly, some evidence supported the jury’s implicit conclusion that Brown

suffered pain and mental anguish, and, therefore, some monetary award was

appropriate. The jury has wide latitude in determining the amount of an award for

pain and suffering. Burry, 203 S.W.3d at 552. “Matters of pain and suffering, which

are necessarily speculative and not subject to precise mathematical calculations, are

particularly within the province of the jury to resolve and to determine appropriate

amounts.” SW Tex. Coors, Inc. v. Morales, 948 S.W.2d 948, 951 (Tex. App.—San

Antonio 1997, no writ).

      In the end, we can set aside the jury’s verdict only if the evidence is so weak

or the finding is so against the great weight and preponderance of the evidence that

it is clearly wrong and unjust. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex.

2001) (per curiam). We have concluded the evidence was sufficient for a jury to

infer that Brown suffered mental anguish during the course of the accident and both

physical pain and anguish while he was trapped in the burning vehicle. Appellants

have given us no substantive rationale to reject the jury’s evaluation of that pain and

anguish. We overrule their fifth issue.




                                          –27–
                           PREJUDGMENT INTEREST

       Appellant’s sixth issue asks whether the trial court abused its discretion in

awarding prejudgment interest on future elements of damages. However, their

argument under that heading is limited to a different matter: whether prejudgment

interest properly accrued during the period in which appellants were in bankruptcy.

Appellants rely on section 304.108 of the Texas Finance Code, which—they

contend—allows the trial court to toll accrual of prejudgment interest after

considering whether any delay or attempt to avoid liability was due to the fault of

the party. Their bankruptcy, appellants argue, was not an intentional attempt to avoid

liability.

       However, section 304.108 was repealed by the legislature in 2003, and it

cannot support any argument to toll prejudgment interest. Pilgrim’s Pride Corp. v.

Burnett, No. 12-10-00037-CV, 2012 WL 381714, at *15 (Tex. App.—Tyler Feb. 3,

2012, no pet.) (mem. op.) (“To hold that the court would retain equitable power to

toll prejudgment interest for delays in the trial by the conduct of the plaintiff in spite

of the repeal of the statute authorizing such relief would be in contravention to the

repeal of Section 304.108.”). We find no existing authority supporting such a tolling

of prejudgment interest. See Siam v. Mountain Vista Builders, 544 S.W.3d 504, 513

(Tex. App.—El Paso 2018, no pet.) (trial court may not reduce or eliminate

plaintiff’s prejudgment interest award because of delays caused by either party in

resolving case); see also Matthews v. DeSoto, 721 S.W.2d 286, 287 (Tex. 1986)

                                          –28–
(“We disapprove the court of appeals language that a trial court has the discretion to

reduce a plaintiff’s prejudgment interest award.”).

      We overrule appellants’ sixth issue.

                                  CONCLUSION

      We affirm the trial court’s judgment.




                                             /Bill Pedersen, III/
190698f.p05                                  BILL PEDERSEN, III
                                             JUSTICE




                                        –29–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

BEAMERS PRIVATE CLUB D/B/A                     On Appeal from the 191st Judicial
PRIVATE LOUNGE; BAVARIAN                       District Court, Dallas County, Texas
MANAGEMENT, LLC, Appellants                    Trial Court Cause No. DC-13-13245.
                                               Opinion delivered by Justice
No. 05-19-00698-CV           V.                Pedersen, III. Justices Osborne and
                                               Garcia participating.
STACEY M. JACKSON,
INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVE
OF THE ESTATE OF JERRY
BROWN, JR., Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

     It is ORDERED that appellee STACEY M. JACKSON, INDIVIDUALLY
AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF JERRY
BROWN, JR. recover her costs of this appeal from appellants BEAMERS
PRIVATE CLUB D/B/A PRIVATE LOUNGE; BAVARIAN MANAGEMENT,
LLC.


Judgment entered this 20th day of April, 2021.




                                        –30–